Citation Nr: 1638400	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  07-24 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to extension of a temporary total rating for convalescence from left shoulder surgery beyond December 1, 2006.

2.  Entitlement to an increased rating for a left shoulder disability.

3.  Entitlement to an increased rating for a corneal scar of the right eye with macular trauma due to ocular injury with defective vision, and early cataract with peripheral cortical spoke.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to December 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which granted a temporary total rating based on surgical or other treatment necessitating convalescence due to left shoulder surgery, partially granted increased ratings for a left shoulder disability, and denied an increased rating for a right eye disability.

In December 2006, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In June 2007 and January 2011, the Board remanded the claims for additional development.


FINDINGS OF FACT

On December 15, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a December 2014 letter, the Veteran stated that "[t]he ONLY pending claim for this [V]eteran is a Dependency Claim" (emphasis in the original).  He added "[p]lease close any claims that may reference an increase for compensation."

The Board finds that the three issues currently on appeal all reference and are seeking an increase in compensation.  Therefore, the Board has interpreted the December 2014 letter as a withdrawal of the matters on appeal.  Thus, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


